DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . The previous 112 rejections with respect to claim 1 has been withdrawn, see Response to Arguments section below. Claims 1-8, 10-11, and 13-40 are currently pending.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/03/2021 has been entered. 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

s 18-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  In particular, claim 18 recites instructions that cause the external processing device to compute, store, and transmit graphs of the orientation of the wearer vs. time. However, the specification as filed only discusses a position-determination device for determining an orientation of the user/wearer (para. [0049] and claim 12 of published US 2017/0156615 A1). No analysis of the orientation over a specific time is discussed. The written description also only discussed graphs of heart voltage vs. time (as in conventional ECG analysis; para. [0005], see also para. [0029]), or the collected ECG signals (para. [0022]; see also para. [0052] discussing display of ECG data over time). Other graphical representations of cardiac function are mentioned (para. [0065]-[0067]), but graphs of orientation over time are not disclosed or even suggested at any point in time. This is not an inherent feature as the Applicant is arguing as the raw data can be transmitted and a graph is not required at all.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 3, 8, 10-11, 13-18, 20-21, 23, 28-38, and 40 are rejected under 35 U.S.C. 103 as being unpatentable over Shennib US Patent Publication 2006/0030782 (hereinafter Shennib) in view of McCombie et al. US Publication 2010/0298656 (hereinafter McCombie).
Regarding claims 1 and 8, Shennib discloses a membrane (12; Fig. 7) with an adhesive surface for attaching to a human chest ([0046] discussing adhesively attaching the various patch configurations to the skin). A first plurality of five electrodes (e.g., 45, 46, 47, 48, and 49 shown in Fig. 7; see also [0055]) correspond to precordial electrode positions of a standard heart monitoring procedure (an ECG; see para. [0055]). A second plurality of four electrodes (e.g., 21, 22, 23, and 24) correspond to peripheral electrodes of the ECG procedure (see para. [0055]). These peripheral electrodes include an RA electrode (21), an LA electrode (22), an RL electrode (23) and an LL electrode (24) where the RL (23) and LL (24) are both on the lower left portion (on arm 43) of the chest (Fig. 8). A signal collection unit (32; para. [0045]) is coupled to the first and second plurality of electrodes to receive collected signals (para. [0045]). A memory (34) stores the data and a processor (33) records the signals to the memory ([0045]). The device also includes a means for providing the signals to a separate processing device ([0063]-[0064]). Shennib does not disclose a position-determining device (and therefore also fails to disclose that the processor is configured to correlate the orientation data with the electrical signals). 
McCombie discloses a physiological health monitor device that includes electrodes (elements 16 and [0058]) used to acquire ECG signals and are connected to a signal collection unit (22) that receives the collected signals and includes a means for providing (transmitting) the signals to a separate processing device for analysis ([0030][0058][0062]). McCombie further discloses a position-determining device 
Regarding claims 3 and 10, the first plurality of electrodes includes a first electrode (45) corresponding to the fourth intercostal space on the right of the sternum (the V1 location), a second electrode (46) corresponding to the fourth intercostal space to the left of the sternum (the V2 location), a third electrode (47) midway between the second electrode (46) and a fourth electrode (48; the V3 location), where the fourth electrode (48) corresponds to the mid-clavicular line in the fourth intercostal space (the V4 location), and a fifth electrode (49) at an anterior axillary line in the fifth intercostal space (the V5 location). These electrodes "correspond" to the recited locations at least in the sense of providing comparable ECG signals (see para. [0055]), and they do not require the V6 lead (para. [0055]). Shennib also discloses a variety of equivalent lead systems designed to obtain an accurate ECG (para. [0047], [0055], and [0058]-[0059]), 
Regarding claim 11, Shennib further discloses the processor being configured to perform a self-test to determine whether the electrodes are properly placed on the chest ([0065]). The processor is configured to check the electrode impedance as a self-test to see if the device is placed on the skin. 
Regarding claims 13 and 14, the processor of Shennib includes a memory (34) for storing multiple sets of ECG data taken over time (para. [0045], [0063]) and a battery (35) for powering the signal collection unit.
Regarding claims 18 and 20, Shennib and McCombie disclose the recited features as discussed in this section with respect to claim 1, including storing and transmitting the data (Shennib at Fig. 12, [0036], [0064]). Shennib also at least suggests generating ECG graphs (Figs. 2a-2c and 12). McCombie discloses a position-determining device (14A-C) as discussed above. McCombie further teaches generating the ECG graphs over time as well as orientation of the wearer over time (see Figures 2-5) in addition to storing and transmitting the graphs (all the analyzed data) to a remote 
Specifically regarding claim 20, Shennib teaches that at least some of the electrodes (21, 22, 23, and 24) provide electrical signals corresponding to peripheral electrodes of a 12-lead heart monitoring procedure ([0055]; see also [0047]).
Regarding claims 21, 23, 28, 30-38, and 40, see contents of the rejected claims above via Shennib in view of McCombie.
Regarding claim 29, Shennib discloses the number electrodes and the number of second electrodes (as mentioned above) enables a 48-lead electrocardiogram to be generated by the processing device (the electrodes of Shennib are fully capable of being utilized for any type of calculation without any additional structural modification; as the processor, processing step are not positively claimed nor is there “configured for” language or something comparable to denote that the processor must perform this step, it is simply intended use that the structural electrodes must be able to be connected to such a processor).
Claims 2, 4-7, 19, 22, 24-27, and 39 are rejected under 35 U.S.C. 103 as being unpatentable over Shennib in view of McCombie, further in view of Burnes et al. US Patent Publication 2012/0323104 (hereinafter Burnes). 
Regarding claims 2 and 19, Shennib and McCombie disclose the recited features as discussed above with respect to claims 1 and 18. Shennib further discloses an asymmetric membrane shape, where no portion extends to a location corresponding to the lower right quadrant of the chest (Figs. 7-8). An elongated curved strip (generally, 44) has a first end (at 21) over a right chest location (Fig. 8 shows electrode 21 on the right side of the sternum), a middle portion (near label 44) for placement across a sternum ([0055]), and a second end (toward 24) placed over a lower left chest location (Figs. 7-8). A short lower strip (the 43) extends away from the curved strip (the distinction between the curved strip and the short lower strip is arbitrary) and extends downward when the membrane is on the chest (Figs. 7-8). A mid-strip (42) extends approximately horizontally from the curved strip (from the top of strip 44) for placement over an upper left location of the chest (Fig. 8). Shennib teaches that the short lower strip includes the LL electrode (24) but does not clearly disclose that the short lower strip extends from the curved strip at an acute angle. 
Burnes teaches several electrode configurations for ECG measurements (abstract) and further discloses multiple equivalent membrane arrangements (Figs. 1 and 4-7), including various diagonals, curves, and angles between the multiple membrane segments. Burns essentially teaches that the shape of the membrane is irrelevant, so long as the electrode is placed in the desired location. Burnes however does explicitly mention the claimed configuration of the membrane (Figure 7, see 

    PNG
    media_image1.png
    666
    549
    media_image1.png
    Greyscale

1 = First end over right chest, 2 = middle portion across sternum, 3 = second end at lower left chest, 4 = short, lower strip, 5 = acute angle, 6 = mid-strip approx. horizontally

Claims 22, 24-27, and 39 include the same subject matter of the above claims via Shennib, McCombie, and Burnes above.
Claims 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Shennib in view of McCombie, and in further view of Felix et al. US Patent Publication 2016/0007877 (hereinafter Felix).
Regarding claims 15-17, Shennib and McCombie disclose the recited features as discussed in this section with respect to claim 1, including the memory as discussed with respect to claim 13. McCombie teaches usable ports (26) that connects to a SpO2 monitoring system ([0009][0028] at element 18), but fails to mention a port for providing a wired communication with a  wireless transmission unit. Felix discloses a physiological monitoring system with an expansion port ([0071]) that can be used to connect a variety of other devices, including an oximeter (SpO2 sensor; para. [0071]). Felix also teaches connecting to a smart phone which is considered a processing device that is separate from the disposable heart monitoring device ([0094]), which is a wireless transmission device (using the suggested Bluetooth or Wi-Fi protocols, in addition to GSM, CDMA, 5G, or LTE protocols and the like). Felix teaches that the expansion port is useful for providing additional functionality ([0071], [0074]), and the wireless transmitter has clear advantages of easy and robust data transmission with known protocols and equipment. .
Claim 29 is rejected under 35 U.S.C. 103 as being unpatentable over Shennib in view of McCombie, as applied to claim 21, and in further view of published paper "48-Lead Electrocardiogram in the Diagnosis of Non-Acute Myocardial Infarction" by Forssell (hereinafter "Forssell"). 
Regarding claim 29, Shennib as modified by McCombie teaches the electrodes as mentioned above, but is silent on the 48-lead ECG processing step. Though this limitation is entirely intended use where the prior art need only be fully capable of performing the claimed task without any additional structural modification, this co-rejection simply illustrates that even if properly and positively claimed the processing was known before the effective filing date. Forssell teaches a procedure for collecting a 48-lead ECG, including a large array of electrodes on the chest (pg. 153, in the first paragraph under "Methods" and Fig. 1). Forssell also teaches that the 48-lead method is useful for detecting particular heart rhythm abnormalities (pg. 153 at col. 2 and pg. 155). It would have been obvious to the skilled artisan before the effective filing date of the claimed invention to utilize the processing as taught by Forssell with the combination of Shennib and McCombie as predictable results would have ensued (allow for more verifiable and more accurate results).


Response to Arguments
Applicant's arguments filed 08/03/2021 have been fully considered but they are not persuasive regarding the 112 rejection (claims 18-20) as well the 103 rejection. 
Regarding the 112 for the continuous monitoring of the orientation signal, this has been withdrawn. 
Regarding the 112 for claims 18-20, this is unpersuasive as creating a graph is not an inherent step required for monitoring orientation signals. The raw data can be sent from the processor/sensor to remote monitoring station for additional analysis but does not inherently require a graph be created then stored. If the Applicant in fact had possession of this processing step, it would have been detailed even if marginally, as the Applicant already explicitly detailed the use of making graphs versus time for the ECG/heart signals. 
Regarding the 103 rejection of the orientation monitoring, this argument is moot as new art has been applied above to more clearly illustrate that continuous orientation monitoring was well-known before the effective filing date of the present invention.
Regarding the 103 rejection under Burnes, the arguments are also unpersuasive as Burnes clearly shows the claimed design and ultimately does show that several of these designs are art recognized equivalents that the skilled artisan before the effective filing date would have reasonably combined as detailed above.
Regarding the Affidavit, the input from Dr. Khorsandi is of course appreciated but is ultimately not persuasive with respect to the prior art of record. The expert details that nothing in the field or in the market fulfils the need that the present application is meeting. That very well may be the case however, marketable does not equate to 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Brian M Antiskay whose telephone number is (571)270-5179.  The examiner can normally be reached on M-F 10am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Stoklosa can be reached on 571-272-1213.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 






/BRIAN M ANTISKAY/Examiner, Art Unit 3794                                                                                                                                                                                                        
/JOSEPH A STOKLOSA/Supervisory Patent Examiner, Art Unit 3794